Case 2:19-cv-07698-ODW-RAO Document 40 Filed 01/25/21 Page 1 of 3 Page ID #:443




    1
    2
    3
    4
    5
    6
    7
    8
    9
  10
  11
  12                                                                 JS-6
  13
  14                                UNITED STATES DISTRICT COURT
  15            CENTRAL DISTRICT OF CALIFORNIA — WESTERN DIVISION
  16
     GRAND BAYMAN BELIZE, LTD., a                 Case 19-cv-07698- ODW (RAOx)
  17 Seychelles limited liability company,
  18                       Plaintiff,             JUDGMENT
  19              vs.
                                                  Date: August 17, 2020
  20 WELLS FARGO & COMPANY, a                     Time: 1:30 p.m.
     Delaware corporation; and DOES 1             Crtrm.: 5D
  21 through 10, inclusive,
  22                       Defendants.            Action Filed: May 23, 2019
                                                  Removal Date: September 5, 2019
  23                                              Trial Date:   None Set
  24
  25
  26
  27
  28
        07685.2269/15642723.1
                                                                     (PROPOSED) JUDGMENT
Case 2:19-cv-07698-ODW-RAO Document 40 Filed 01/25/21 Page 2 of 3 Page ID #:444




    1            The motion of Defendant WELLS FARGO BANK, N.A. (“Wells Fargo”) for
    2 summary judgment as to the sole claim alleged against Wells Fargo in the Complaint
    3 of Plaintiff GRAND BAYMAN BELIZE, LTD. (“Plaintiff”) was originally
    4 scheduled for hearing on August 17, 2020, at 1:30 p.m. in Courtroom 5D of the
    5 above-entitled Court, before the Honorable Otis D. Wright, II. The Court, having
    6 carefully reviewed the papers filed in connection with the motion for summary
    7 judgment, deemed the matter appropriate for decision without oral argument, vacated
    8 the August 17, 2020 hearing, and took the matter under submission. (ECF No. 33.)
    9 On January 21, 2021, the Court entered an order granting Wells Fargo’s motion for
  10 summary judgment. (ECF No. 38.)
  11             Based on the foregoing,
  12             IT IS HEREBY ORDERED, ADJUDGED AND DECREED that Judgment
  13 is entered in favor of Defendant WELLS FARGO BANK, N.A. and against Plaintiff
  14 GRAND BAYMAN BELIZE, LTD.
  15             IT IS FURTHER ORDERED, ADJUDGED AND DECREED that Plaintiff
  16 GRAND BAYMAN BELIZE, LTD. take nothing by way of its Complaint.
  17
  18
            January 25, 2021
  19 DATED: __________
                                           HONORABLE OTIS D. WRIGHT, II
  20                                       UNITED STATES DISTRICT JUDGE
  21
  22
  23
  24
  25
  26
  27
  28
        07685.2269/15642723.1                    -1-
                                                                      (PROPOSED) JUDGMENT
Case 2:19-cv-07698-ODW-RAO Document 40 Filed 01/25/21 Page 3 of 3 Page ID #:445




    1                                   PROOF OF SERVICE
    2                     Grand Bayman Belize, Ltd. v. Wells Fargo & Company
                        USDC Central District Case No. 19-cv-07698 ODW (RAOx)
    3
            At the time of service, I was over 18 years of age and not a party to this
    4 action. I am employed in the County of Orange, State of California. My business
      address is The Atrium, 19100 Von Karman Avenue, Suite 700, Irvine, CA 92612.
    5
            On January 25, 2021, I served true copies of the following document(s):
    6 (PROPOSED) JUDGMENT on the interested parties in this action as follows:
   7 Howard E. King, Esq.                      Attorneys for Plaintiff GRAND
     Stephen D. Rothschild, Esq.               BAYMAN BELIZE, LTD.
   8 KING, HOLMES, PATERNO &
     SORIANO, LLP                              Telephone: (310) 282-8989
   9 1900 Avenue of the Stars, 25th Fl.        Facsimile: (310) 282-8903
     Los Angeles, CA 90067-4506                Email:        srothschild@khpslaw.com
  10
          BY CM/ECF NOTICE OF ELECTRONIC FILING: I electronically filed
  11       the document(s) with the Clerk of the Court by using the CM/ECF system.
           Participants in the case who are registered CM/ECF users will be served by
  12       the CM/ECF system. Participants in the case who are not registered CM/ECF
           users will be served by mail or by other means permitted by the court rules.
  13
           I declare under penalty of perjury under the laws of the United States of
  14 America that the foregoing is true and correct and that I am employed in the office
     of a member of the bar of this Court at whose direction the service was made.
  15
           Executed on January 25, 2021, at Huntington Beach, California.
  16
  17
  18                                              RYAN J. BROOKS
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
        07685.2269/15642723.1
                                                                          PROOF OF SERVICE
